          Case 3:19-cv-00985-VLB Document 39 Filed 05/12/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 Colin Marckenson,
                                                       Civil No. 3:19-CV-00985 (VLB)
                       Plaintiff,

 v.

 Uwadia Harry Evbagharu et al,                         May 12, 2020

                       Defendants.



                           SETTLEMENT CONFERENCE ORDER

        This case is scheduled for a settlement conference on Tuesday, May 26 at 10:00 a .m. with
the Honorable Thomas O. Farrish, United States Magistrate Judge. The conference will be
conducted through the Zoom videoconferencing application. Judge Farrish’s chambers will send
Outlook invitations to the parties’ counsel. Plaintiff’s counsel shall forward the invitation to the
plaintiff, and defendants’ counsel shall forward the invitation to the person having full settlement
authority for the claim.

       In advance of the conference, the Court enters the following orders:

1.     Pre-conference exchange of settlement proposals

       The conference is not intended to discourage the parties from settling the case on their own.
Accordingly, plaintiff’s counsel is directed to serve a written settlement demand upon defendants’
counsel by May 14, 2020. The demand shall be accompanied by a written damages analysis
containing “a computation of each category of damages claimed.” Fed. R. Civ. P. 26(a)(1)(A)(iii).
Defendants’ counsel is directed to serve a written settlement offer upon plaintif f’s counsel by May
18, 2020.

       Each written demand and offer shall set forth any material, non -monetary terms of the
proposed settlement, such as confidentiality, non-disparagement, and/or the execution of a release
extending beyond the claims asserted in the complaint (i.e., a “global” release). If either party
contends that the monetary portion of the proposed settlement would be subject to a lien, its written
proposal shall include a statement of the nature and amount of the lien.

2.     Settlement conference memoranda

     Counsel for each party must submit to Judge Farrish a confidential, ex parte settlement
memorandum by 5:00 p.m. on Tuesday, May 19, 2020. The memorandum shall not exceed twelve
          Case 3:19-cv-00985-VLB Document 39 Filed 05/12/20 Page 2 of 3




double-spaced pages in length              and    should     be    submitted     via   e-mail     to:
TOF_settlement@ctd.uscourts.gov.

       Each party’s memorandum shall include:

       (a) the essential facts of the case; where material facts are disputed, the
           memorandum should explain the evidence that the party expects to offer at trial;

       (b) the legal elements of the claims and defenses asserted;

       (c) the nature and amount of the damages claimed, and a brief summary of the
           evidence that the party expects to offer at trial on damages issues;

       (d) the status of discovery, to include a statement of the discovery that remains to
           be done and the time required to complete it;

       (e) a list of any motions contemplated;

       (f) a summary of settlement negotiations to date, including the offer and demand
           referenced in Section 1 above;

       (g) the nature and amount of any lien that will apply (or is alleged to apply) to any
           settlement;

       (h) any material, non-monetary terms that the party will be seeking in a settlement
           agreement;

       (i) a list of all persons who will attend the conference on behalf of that party,
           including job titles if pertinent to the case; and

       (j) identification of any unusual issues or problems that may be expected to arise.

        If counsel feels that exhibits are necessary to the Court’s understanding of the case, a
reasonable number of exhibits may be submitted along with the memorandum. Judge Farrish will
have read the operative pleadings by the time of the conference, so those pleadings should not be
attached as exhibits. If the exhibits exceed twenty pages, counsel shall send a tabbed, hard copy
set of exhibits to Chambers for arrival no fewer than five business days before the conference.
Exhibits should be submitted only when necessary and are not a substitute for a well-composed
memorandum.

3.     In-person attendance

        The Court orders the parties to be present at the videoconference. In the case of the
corporate defendant, a representative who is fully authorized to decide all matters pertaining to the
case must be present. The Court does not consider the appearing attorney to be a party
representative for this purpose. The Court will not hold a settlemen t conference unless all required
attendees are present. Failure to comply with these in-person attendance requirements may result
in the imposition of sanctions.

                                                 2
          Case 3:19-cv-00985-VLB Document 39 Filed 05/12/20 Page 3 of 3




4.     Other orders

       Continuances will be granted only for good cause clearly shown. If a continuance is
requested, counsel making the request must first consult with counsel for all other parties and, in
the event a continuance is granted, must notify all parties of the new date and time. Requests for
continuances are discouraged, but if one becomes necessary, it should not be made by motion
to the District Judge. Rather, it should be made by phone call to Judge Farrish’s chambers
at 860-240-3605, with counsel for both parties on the line.

       The scheduling of a settlement conference does not affect existing deadlines and shall not
delay discovery unless the Court has issued a separate order to that effect.

        If the case is resolved after the issuance of this Order, but before the settlement conference,
the parties shall promptly report the settlement to Judge Farrish’s Chambers.

5.     Summary of deadlines set by this order

       Plaintiff’s settlement proposal to be served on defendants by: 05/14/2020

       Defendants’ settlement proposal to be served on plaintiff by: 05/18/2020

       Ex parte settlement memoranda due to Judge Farrish by: 5:00 p.m., 05/19/2020

       Settlement conference at: 10:00 a.m., 05/26/2020



       It is so ordered.


                                                                /s/ Thomas O. Farrish
                                                                  Thomas O. Farrish
                                                            United States Magistrate Judge




                                                  3
